Citation Nr: 1102170	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-31 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for the residuals of 
prostate cancer.

2. Entitlement to service connection for hepatitis C.

3. Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to August 1973.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the December 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

The Veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in June 2010.  A written 
transcript of this hearing was prepared and incorporated into the 
evidence of record.

As a final introductory matter, the Board notes that the 
Veteran has asserted on the August 2009 VA Form 9 that 
problems with his left wrist.  The Board interprets the 
Veteran's statement as an implicit claim for service-
connection for a left wrist disability.  As that claim has 
not been developed for appellate review, the Board refers 
it to the RO for appropriate action.

The issues of hepatitis C and bilateral hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The evidence does not demonstrate the Veteran's prostate cancer 
was related to his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for the residuals 
of prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009);  38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in October 2008 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  This letter also 
provided notice regarding how disability ratings and effective 
dates are assigned if service connection is awarded.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).   

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board acknowledges that, to date, the Veteran has not been 
afforded a VA Compensation and Pension (C&P) examination in 
regard to his claim for service connection for prostate cancer.  
In determining whether the duty to assist requires that a VA 
examination be provided or medical opinion obtained with respect 
to a Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  The 
types of evidence that "indicate" that a current disability "may 
be associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, no examination is necessary in order to adjudicate 
the Veteran's claim of entitlement to service connection.  
Specifically, there is no indication, besides the Veteran's own 
statements, that he was exposed to Agent Orange in active 
service, during training at Fort Ord, California.  Additionally, 
the Veteran was not diagnosed with prostate cancer within one 
year of service and none of the medical evidence of record 
suggests an association between the Veteran's prostate cancer and 
his active service or with potential Agent Orange exposure.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran submitted written statements and private 
treatment records.  Additionally, the RO obtained the Veteran's 
service treatment records and VA treatment records.  
Significantly, neither the Veteran nor his representative have 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service 
is not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not 
meet the regulatory requirements for a disability at separation, 
he can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for the evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded to the 
Veteran.

Prostate Cancer

The Veteran seeks entitlement to service connection for prostate 
cancer.  The Veteran contends that his prostate cancer was caused 
by exposure to Agent Orange.  Specifically, the Veteran stated 
that he was exposed to Agent Orange through contact with soldiers 
who returned from duty in Vietnam, while training with them at 
Fort Ord, California.

The Veteran's induction and separation examinations do not 
mention any complaint of prostate cancer or a related condition.  
Additionally, the Veteran's service treatment records are also 
void of any treatment for or complaint of prostate cancer or any 
related condition.  

November 1999 private treatment records first noted that the 
Veteran had a history of elevated prostat-specific antigens 
(PSA).  The doctor noted a follow up appointment, and planned to 
reassess the Veteran's prostate at that time.  Over the years, 
the Veteran continued to have elevated PSA, but did not go for 
additional evaluations to further assess his condition.  July 
2008 VA treatment records indicate that the Veteran had a 
prostate biopsy performed, and was subsequently diagnosed with 
prostate cancer.  VA treatment records reflect that the Veteran 
was receiving treatment for prostate cancer.  However, all of the 
Veteran's VA treatment records pertaining to prostate cancer 
treatment were void of an etiology.  None of the Veteran's 
physicians related his prostate cancer to Agent Orange exposure 
or to any disease, event, or injury in service. 

In light of the evidence, the Veteran is not entitled to service 
connection for prostate cancer.  The Board has carefully 
considered the Veteran's assertions that his prostate cancer is 
related to his active service.  However, as a layperson, he is 
not competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  See Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran is competent to give evidence about 
the symptoms that he has experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994). Competency must be distinguished, however, from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997). 

The Veteran submitted medical evidence indicating he has been 
diagnosed with prostate cancer.  However, there is no evidence 
that the Veteran's prostate cancer occurred in service or was 
caused by service, nor is there evidence suggesting that the 
cancer is otherwise related to service.  

The Board notes that VA regulations provide presumptive service 
connection for prostate cancer for Veterans exposed to an 
herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.309(e).  Exposure to a herbicide agent is only 
presumed for Veterans who served in the Republic of Vietnam 
between January 9, 1962, and May 7, 1975.  The Veteran did not 
serve in Vietnam, however, so exposure to Agent Orange cannot be 
presumed; any herbicide exposure must be demonstrated by the 
record.  

Therefore, the Board finds that service connection is not 
warranted for prostate cancer due to Agent Orange exposure or any 
other event, injury, or disease during the Veteran's active 
service.  In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against entitlement to service connection for 
prostate cancer, the doctrine does not apply. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the residuals of prostate 
cancer is denied.


REMAND

The Veteran filed claims of service connection for hepatitis C 
and bilateral hearing loss in March 2009.  The Veteran contends 
that he acquired hepatitis C from air gun vaccinations upon entry 
and bilateral hearing loss from the firing ranges.   

The record reflects that these issues were first adjudicated in a 
June 2009 rating decision.  Subsequently, in August 2009, the 
Veteran submitted a VA Form 9 conveying his disagreement with the 
RO's June 2009 decision to deny service connection for bilateral 
hearing loss and hepatitis C.  The Veteran gave specific details 
as to why he believed his hearing loss and hepatitis C were 
related to service.  Insofar as the Veteran's August 2009 
statements conveyed dissatisfaction with the RO's decision, the 
Board finds that these statements constituted a notice of 
disagreement (NOD) with the June 2009 rating action.  See 38 
C.F.R. §§ 20.201.  In making this determination, the Board points 
out that in a recent decision, Ortiz v. Shinseki, No. 06-0932 
(U.S. Vet. App. Mar. 3, 2010), the United States Court of Appeals 
for Veteran's Claims (Court) stated that, "no procedural 
requirement in the adjudication of Veterans benefits is less 
burdensome than the NOD ... finding that a statement constitutes an 
NOD merely requires finding 'terms that can be reasonably 
construed as a desire for appellate review.'" Ortiz v. Principi, 
No. 06-0932 (U.S. Vet. App. Mar. 3, 2010) (citing Gallegos v. 
Principi, 283 F.3d 1309, 1314 (Fed.Cir.2002)).  Here, the 
Veteran's statements on the VA Form 9 can be construed as a 
request for appellate review, and as such, the Board finds that 
this document constitutes an NOD.  Additionally, the Board finds 
that the Veteran's August 2009 NOD was timely filed with the 
agency of original jurisdiction.  See 38 C.F.R. §§ 20.201, 
20.300, 20.301(a), 20.302(a).  In such cases, the Board is 
required to remand the issue to the RO for issuance of a SOC.  
See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1)	The AMC should issue the Veteran a Statement 
of the Case pertaining to the issues of 
entitlement to service connection for 
hepatitis C and bilateral hearing loss.  
Additionally, inform the Veteran of his 
appeal rights and that he must perfect an 
appeal if he desires appellate review of 
these issues.

2)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claims, 
considering all applicable laws and 
regulations.  If a claim is denied, the AMC 
should provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate period 
of time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


